 In theMatter ofUNITED GROWERS, INC.andCANNERY WORKERS UNION,LOCAL23104Case No. 19-C-1274.-Decided November27, 1944DECISIONANDORDEROn July 14, 1944, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondent had en-gaged in and was engaging in certain unfair labor practices and that ithad not engaged in certain other unfair labor practices, and recom-mending that it cease and desist from the unfair labor practices foundand take certain affirmative action, as set forth in the copy of theIntermediate Report annexed hereto, and that the complaint be dis-missed as to the remaining allegations.Thereafter, the respondentfiled exceptions to the Intermediate Report and a supporting brief;,the Union filed no exceptions or brief.No request for oral argumentbefore the Board at Washington, D. C., was made by any of the parties,and none was held.The Board has considered the rulings made bythe Trial Examiner at the hearing and finds that no prejudicial errorwas committed.The rulings are hereby affirmed.The Board hasconsidered the Intermediate Report, the exceptions and brief filed bythe respondent and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner,with the additions noted below :1.The Trial Examiner has found in effect, and we agree, that therespondent, by requiring Dollis Williams and Leota Sipe to acceptwork on the night shift, discriminated against them, within the mean-ing of Section 8 (3) of the Act. In agreeing with the Trial Examiner'sconclusion that the respondent's treatment of these employees, espe-cially its refusal to reinstate them to day work, was motivated by theirunion membership, we attach much significance to the following cir-cumstances, among others : Of the employees involved in the originalinter-line transfer, onlyWilliams and Sipe protested their transfer tothe night shift and requested reinstatement to the day shift for reasonswhich normally warranted favorable action by the respondent in ac-cordanee.with its then existing practice.The respondent's failure to59 N. L R. B., No. 108.549 550DECISIONSOF NATIONALLABOR RELATIONS BOARDgive any convincing explanation for its treatment of these employees,is especially revealing in view of the fact that they admittedly weresatisfactory workers and that on the day shift there were availablejobs to which they could have been assigned.' It also appears thatWilliams and Sipe were the two most prominent members ofthe Unionand that the respondent had manifested an anti-union animus, as foundby the Trial Examiner; Further indicative of anti-union motivationwith respect-to the treatment of Williams and Sipe, is the testimonyof Maxwell Williams, the husband of one of the discriminatees, whichdoes not appear in the Intermediate Report.The record shows thaton the day following the effective date of the proposed transfer, Mr.Williams asked Foreman Barnes, who had arranged the shift manipu-lation described in the Intermediate Report, why Mrs. Williams andSipe were transferred to night work.According to Mr. Williams,Barnes stated that the "trouble" at the plant was caused by Mrs. Wil-liams' union activity and not by her work.Barnes admitted having<tconversation with Mr. Williams concerning the reason for the trans-fers in question, but denied the remaining statements attributed to himby Williams.The Trial Examiner did not resolve this particular con-flirting testimony, but he has otherwise discredited Barnes and creditedWilliams with respect to certain conflicting testimony set forth in theIntermediate Report. In these circumstances, and especially sinceBarnes was unable to give a convincing valid explanation for requiring,Williams and Sipe to work on the night shift,2 We do not credit hisdenial in this instance, and we credit the testimony of Mr. Williams.2.To remedy the unfair labor practices committed,by the respond-ent, the Trial Examiner has properly recommended that the respondentofferWilliams and Sipe immediate reinstatement with back payfrom December 20, 1943, to the date of the respondent's offer of re-instatement.However, since the respondent's business is seasonal,it is possible that its plant may not be in operation at the, time saidoffer of reinstatement is made; in that event the offer of reinstate-ment of these employees shall become effective at such time as therespondent's seasonal business next begins.Moreover, , in makingthese employees whole, we shall not award back pay for the periodsIAs the Trial Examiner found,there were 3 eniplovees on the day shift who hadinformed the respondent that they could work on the night shiftIn addition, the recordshows that on the clay the respondent finally refused to reinstate Williams and Sipe to the(lay shift, only 30 employ ecs reported for work on the clay shift-5 less than the numberrequired for an "ideal" crew-and on the following clay only 27 reported2For example, Foieman Barnes,in attempting to explain why he did not revoke thetransfer of these two employers to the night shift upon learning of their valid objectionto night work,testified that Williams and Sipe said"enough things"as to why the transferwas made so that "if I had put them back to work I would have lost all authority, evenwith the other employees,they would have figured that they could do as they pleased "Barnes was unable to recall what "things" were said by these employees,and when askedhow the revocatian of the transfer of the only,two complaining transferees would haveundermined his authority Barnes was unable to give a reasonable explanation. UNITEDGROWERS, INC.551in which they normally would not have worked, in the respondent'splant; nor shall we deduct as earnings any monies earned elsewhereby them during said period..ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent,United Growers,Inc., andits officers,agents, successors,and assigns,shall :1.Cease and desist from :(a)Discouraging membership in CanneryWorkersUnion, Local23104, affiliated with the American Federation of Labor, or any otherlabor organization of its employees,by discharging,transferring, orrefusing to reinstate any of its employees,or by discriminating inany other manner in regard to their hire and tenure of employmentor any term or condition of their employment;(b) In any other manner interfering with, restraining, or co-ercing its employees in the exercise of the right to self-organization,to form labor organizations,to join or assist Cannery Workers Union,Local 23104,affiliatedwith the American Federation of Labor, orany other labor organization,to bargain collectively through repre-sentatives of their own choosing,and to engage in concerted activities,for the purpose of collective bargaining or other mutual aid or pro-tection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)OfferDoll_ isWilliams and Leota Sipe immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges,-inthe manner set forth in our Decision;(b)Make whole Dollis Williams and Leota Sipe for any loss ofpay they have suffered by reason of the respondent's discriminationagainst them,by payment to each of them a sum of money equal tothe amount which she normally would have earned as wades fromDecember 20, 1943, the date of the discrimination against her, to thedate of the respondent's offer of reinstatement,less her net earningsduring such, period,as set forth in our Decision.(c)Post immediately in conspicuous places throughout its plantat Salem, Oregon, and maintain for a period of at least sixty (60)consecutive days from the date of posting,notices to the employeesstating :(1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b) ofthisOrder; (2) -that the respondent will take the affirmative actionset forth in paragraphs 2 (a) and(b) of this Order; and(3) that 552DECISIONSOF NATIONALLABOR RELATIONS BOARDthe respondent's employees are free to become and remain membersof Cannery Workers Union, Local 23104, affiliated with the AmericanFederation of Labor, and that the respondent, will not discriminateagainst any employee because of membership in or activities on behalfof that organization;(d)Notify the Regional Director for the Nineteenth Region inwriting within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith ;AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the respondent discriminated against Aletha Whitney, within themeaning of Section 8 (3) of the Act, be, and it hereby is, dismissed.Mr. GERALD D. REILLY, dissenting in part :For the reasons set forth in my dissenting opinion inMatter ofWaples-Platter CompanyandWarehouse and Distribution WorkersUnion, Local #20O, affiliated with the CI0,3I feel constrained todissent from that portion of the majority decision which awardsback pay to employees Williams and Sipe.INTERMEDIATE REPORTMr. John E. Hedrick,for the BoardMr. William J Lin foot.,of Salem, Ore., for the respondent.Mr Charles E. Smith,of Portland, Ore',Mrs. Leona Zilkoski,of Springfield,Ore., andMiss Theresa Hassenstab,of Salem, Ore., for the Union.STATEMENT OF THE CASE'Upon an amended charge duly filed December 31, 1943, by Cannery WorkersUnion, Local 23104, affiliated with the American Federation of Labor, hereincalled the Union, the National Labor Relations Board, herein called the Board,by its Regional Director for the Nineteenth Region (Seattle, Washington), issuedits complaint dated March 23, 1944 (Board Exhs. 1-S, 1-R, 1-Q), against UnitedGrowers, Inc, Salem, Oregon, herein called the respondent, alleging that therespondent had engaged in, and was engaging in, unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the Act. Copiesof the complaint and, notices of hearing thereon were duly served upon therespondent and the Union.With respect to the unfair labor practices the complaint alleges in substance:(1) that the respondent since on or about December 4, 1943, has, by various actsand statements of executives, supervisory employees, and other agents includingRolland Jory, Ernest Barnes; Gerald Knepper, Ted. Knepper, and William J.Linfoot, interfered with, restrained, and coerced its employees in the exercise oftheir rights to form, join, and assist a labor organization and engage in concertedactivities for the purpose of collective bargaining or other mutual aid or protection,and has discouraged membership of its employees in the Union and in particular3 49 N L R B 1156, 1159-60. On review, the Fifth Circuit Court of Appeals inN. L. R B v Waples-Platter,140 F.(2d) 228,denied enforcement of the Board's back=payorder.-for the reasons stated in my dissenting opinion in that case.The Board has notpetitioned the U.S.Supreme Court for certiorari.See also the discussion inMatter ofAcme Industrial Police,58 N L. R. B 1342. iUNITED GROWERS, INC.553as follows: (a) by vilifying, disparaging, and expressing disapproval of theUnion and its representatives to its employees, (b) by interrogating its employeesconcerning their union affiliations and activities, (c) by attempting to deny unionrepresentatives access to the plant or an opportunity to talk with employees inthe plant, by attempting to eject union representatives from the plant and prevent-ing employees from talking about union organization in the plant, for the purposeof discouraging membership of its employees in the Union, (d) by urging, persuad-ing, and warning its employees not to assist or become members in the Union andby threatening its employees who joined the Union with discrimination ; (2) thatthe respondent on or about December 20, 1943, discharged Dollis Williams, LeotaSipe, and Aletha Whitney, and since that time has refused to reinstate thembecause of their membership in and activity on behalf of the Union ; and (3) thatby the acts described above' respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct.On April 1, 1944, the respondent filed its answer to the complaint, denying thatithad engaged in the unfair labor practices alleged.Pursuant to notice, a hearing was held in Salem, Oregon, on April 13, 14, 15,17, and 18, 1944, before the undersigned, Peter F. Ward, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board and the respondent wererepresented by counsel and the Union was represented by three organizers.AllFull opportunity to be heard, to examineand cross-examine Witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the close of the hearing, counsel for the Boardmoved without objection that the complaint be amended in formal matters toconform to the proof. Counsel for the respondent made a similar motion on behalfof respondent.Both motions were granted.Following receipt of all evidence and testimony, counsel for the Board andthe respondent argued orally before the undersigned, and the arguments wereincluded in the official transcript of the proceeding.The parties were alsoafforded an opportunity to file briefs with the undersigned, and the respondentavailed itself of such opportunity.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following: ,FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe respondent is an Oregon corporation, formed as a farmer-owned cooperativeassociation.Respondent has its principal office and place of business at Route 3,Salem, Oregon, where it is engaged in the business of processing, canning, freezing,distributing, and selling of fruits, berries, vegetables, and related products.During the year 1943, the respondent received at its Salem plant, fruits, vegetables,and berries and other related products, all of which originated within the Stateof Oregon.During the year 1943, the respondent received at its Salem plant,supplies and equipment valued in excess of $109,000, of which approximately75 percent was transported to its Salem plant from States of the United Statesother than the State of Oregon.During the year 1943,, the respondent processed,canned, and froze products valued in excess of $400,000, of which approximately98 percent was transported in interstate commerce from its Salem plant to Statesother than the State of Oregon.'IThe findings in this section are based upon a stipulation of the parties entered intoat the hearing. 554DECISIONSOF NATIONALLABOR RELATIONS BOARDIITHE ORGANIZATION INVOLVEDCannery Workers Union, Local 23104,affiliatedwith theAmerican Federationof Labor,isa labororganizationadmitting to membership employees of the-respondent.III.THE UNFAIR LABOR PRACTICESA Interference, iestiaint and coercion; the discriminatory discharges1Sequence of event,,Labor organizational activity began at the respondent's plant about December1,1943.2Such activity resulted from certain working conditions having to dowith lack of heat and of hot water for washing; occasional lack of toilet tissueand towels ; loss of time and earnings resulting from machinery failures ; and thefact that the employees were required to remain idle on the job while,repairswere being made.On December 4, employee Dollis Williams' met with the Union's organizer,Leona Zilkoski, in Salem, Oregon. Williams informed the organizer that someof the employees were interested in organizing a union in the respondent's plant.Plans were made for Zilkoski to meet with a group of the employeesSuch meeting was held on the night of December 13, at the home of employeeLeota Sipe.' It was attended by Zilkoski, by the local Union's president, by astate organizer on behalf of the Union, and six of the respondent's employees.After discussion, all six' of the- employees joined the Union and were issuedunion buttons with instructions to wear them in the pisint.This advice wasfollowed. 'Following the December 13 meeting, Zilkoski visited the plant and contactedemployees during the mornings and in the lunch room during meal times, andsolicited their membership in the Union.Between December 13 and 19 a totalof 19 membership application cards were signed by employees.During thenoun lunch period on Friday, December 17, Williams announced that an openunion meeting would be held at the Sipe home on Sunday, December 19, towhich all employees were invited. Sipe joined in the invitation, stating thatshe wanted everybody in the cannery to know of the meeting and attend it.SuperintendentKnepper learned of the proposed second union meeting, andremarked : "Why don't they have it in the cannery so everybody can go "During December the respondent operated two lines or belts, one for beetsand carrots, herein called the carrot line, and one for apples, herein calledapple line.Both lines were operated on day and night shifts until December17The night shift apple line was discontinued when the night crew of Decem-ber 16 finished its shift.The day shift apple line was discontinued at the closeof day on December 17.During the afternoon of Friday, December 17, while the day shift apple linewas still in operation, and after Williams and Sipe had announced the openunion meeting above referred to, Ernest Barnes, day foreman in charge of thecarrot line transferred Williams, Sipe, and four others ° to the apple line.Atthe same time Barnes caused 10 employees on the apple line to be transferredto the day shift on the carrot line. Prior to closing time William Stiltner, day2Unless otherwise specified all events material herein transpired in 1943.3Williams' discriminatory discharge is discussed below hereinafter.4 Sipe's discriminatory discharge is discussed below hereinafter.SThose joining were employe3s Williams, Sipe, Nancy Ramey, NellieHoard,and a Mr.and Mrs. Henry.eMarian Vickers, Leona Klopt, Lola Bennett and Minnie Hulet. UNITED GROWERS, INC.555foreman on the apple line, informed all employees then engaged on that line thatthe apple line would finally close that evening and all the remaining emplbyeeswould report for work on the night shift carrot line on Monday,December 20.The respondent's plant did not operate on Saturdays.Williams indirectly informed Stiltner that she could not work nights, byasking, "What if you can'twork nights?"Stiltner replied:"Idon't know."At,the,same time Stiltner informed Sipe that he had had nothing to say "aboutputting you over here this afternoon."The Union meeting scheduled for Sunday, December 19, was held as planned.The transfer of Williams, Sipe, and others to the closing apple line was discussed.Itwas decided that Williams, Sipe, Ramey,' and Aletha Whitney' would reportfor work on the day shift on Monday, December 20.During the meeting, Whitney,who had signed an application for membership on December 16, was admittedto membership in the UnionPrior to December 17, Zilkoski had made a numberof visits through-the plant and talked to about four employeesOn the morningof December 20, Barnes posted "no admittance" signs at the front of the plant.Barnes stated that he saw necessity for them "at this time."On Monday, December 20, Williams, Sipe, and Ramey attempted to take theirformer positionson the carrot line, but were prevented from doing so by Barneswho stated that they could not go to work, except on the night shiftWhenWilliams asked "Why?" Barnes replied: "You work nights or else"Williamsreplied that some of Barnes' ways would be changed, and Barnes, according toWilliams, replied, "Go ahead. I have a damn good attorney "The same day, Whitney asked Barnes if she was to work days on beets, since"the apples were done."Barnes did not reply for a thne, but lookad at Super-intendent Knepper, and said: "There is another union button." " To Whitneyhe said: "You can't work days; you work nights"Zilkoski spoke to Superintendent Knepper, at the receiving platform in an at-tempt to arrange a meeting between him and the group of employees above re-ferred toKnepper refused to meet the employees but did talk privately withZilkoski in the office.Kuepper said he would "consider" meeting the group laterin the day. Shortly thereafter Manager Jory arrived at the plant and Zilkoskimet him on the platform and attempted to confer u, ith him on the group's behalf.Jory, ascertaining that she was the organizer for the Union, refused to talk toher, ordered her off the premises, and threatened to call the sheriff if she chd notleave.Following1iis refusal to talk with Zilkoski, Jory did meet with Williams, Sipe,Ramey, and Whitney.At this time lie stated that he proposed to make a canvassof all employees to determine who could work clays, nights, or eitherHe advisedWilliams, Sipe, and Ramey that they would be notified after the canvass, or thatthey could come in the next day to see what the situation wasJory testified, ineffect, that he did not plan to reconsider Whitney's case, as she was a compara-tively new employee.The group, including Nellie Hoard10 on December 21 reported to Jory, whoinformed then, that the "canvass" had not been completed and that they'should7Ramey had not worked between December 14 and 17, due to illness, but attended theunion meeting on December 19She had been working days on the carrot line8Whitney did not work on December 17, clue to illness. She had been working on theapple belt on the day shift."This finding is based on Whitney's credible testimony.Barnes denied making thisstatement and Knepper was not questioned concerning it.For reasons stated in connec-tionwithWilliams' discharge discussed below the undersigned does not credit Barnes'denial10Hoard,a union member,was not present on Monday, December 20. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDreturn on Thursday, December 23 "However, on Wednesday, December 22, Jory,accompanied by William J. Linfoot, an attorney and full-time employee of therespondent, called at the homes of Ramey and Hoard'who are sisters 'Z and advisedthem that they night return to work on the day shift.13 Jory and Linfoot alsocalled at the homes of Williams and Sipe, with the ultimate result that neitherwas permitted to return to work on the day shiftDetails of Jory and Linfoot'scall on them are discussed later. '2The discriminatory dischargeof Dollis Williamsand Leota Sipe(a)Events leadingup to the dischargesWilliamswas employed September 13, 1943, and first worked under the super-vision of Stiltner, then under Barnes.She worked with prunes, tomatoes, andthen on the carrot line at 631/2 cents per hour. She was assignedas aninspectorat the head of the lineShe took the leading partin organizingthe Union, andJory recognized her as the "spokesman" for the union members. Also as aboveset forth, she reported for work on the day shift on Monday, December 20, wastold to return on December 21, which she did, and was then told to return onDecember 23.On December 22, however, Jory and Linfoot called at the Williams'home.On this occasion Jory requested Williams to work nights. She explained toJory that she could not do so because of her children and the transportationproblem, which would necessitate her husband's breaking his sleep to get upand call for her, and because the time that she would have to'go to work wouldbe chore time on the farm Jory then stated that he had no use for Zilkoski ;that she was a union erratic ; and that he did not "want her in this plant."He stated to Williams, "For your own benefit, until this thing is settled, youhad better not come to work ..."Williams' husband who was present stated :"We will file charges" with the National Labor Relations Board. Jory thenreplied : "If that, is the way you feel about it, you needn't come back at all " 14Sipefirst began to work for the respondent in June 1941, and continued to workeach season thereafter until December 20, 1943, when, as above set forth, shewas separated from the carrot line day shift. She had worked on the night shiftduring 1941 and 1942From the close of the berry season in 1942 until December17, 1943, she had not been requested to work nights. She is the mother of fourchildren between the ages of 7 and 14 years.As detailed above, she was, nextThe canvass was made on questionnaires which were distributed to the dayand nightworkersThe result showed that, of 69 questionnaires returned, 36 were from the nightshift and 33 from the dap shiftAll of the night-shift employeesansweredthat theycould work nights and 3 of the day-shift emplo}ees answered that they could work nights.No effort was made to switch these 3 to the night shift so that anyone assigned to the nightshift could work days.I-'Ramey's husband and the mother of Ramey and Hoardare stockholders In therespondent-company.I13The only explanation given for this action was by LinfootHisexplanation indicatesthat Barnes, in making the transfers, was acting under directions and that amisunder-standing had occurred as to Ramey and Hoard.1y Jory's version of this conversation differs from that of the Williams' family.Joryadmitted that lie and Linfoot were at the Williams' home.He testified that he askedMrs \Villiams if she would conic hack and work nights for a short time until "we couldget the thing straightened out" ; that Mrs Williams informed him definitely thatshe couldnot , that Mr. Williams spoke up and said he knew discrimination when he saw it, "andbegan to repeat the Wagner Act," whereupon, according to Jory, he said, "If that is theway it is, that is the way it is" Jory was not questioned concerning the statements hewas alleged to have made concerning Zilkoski as found aboveLinfoot'sversion wassubstantially the same as that of Jory'sOn the record theundersignedcredits theWilliams' version, andfindsthat the events occurred substantially as found above. - UNITED GROWERS, INC.557toWilliams, the most active employee on behalf of the UnionShe permittedher home to be used for union meetings, invited employees to attend the meetings ;and individually solicited the employees to join the UnionThe events of Decem-ber 20, and 21, in which she was a paiticipant; have been described above.On December 22, Jory and Linfoot called at Sipe's home Jory requested herto return and work nights for a time. She advised him that it was not possiblefor her to do so on account of her childrenDuring the conversation had at thistime Sipe told Jory that lie could "blame" her for attempting to organize thecannery.Jury replied that she was not to blame; that he didn't blame her."Sipe, whom the record shows to be very hard of hearing, understood Jory to tellher that she could return to work on the day shift and that she was to reportthe following morning, Thursday, December 2316 Pursuant to her understandingof the instructions, Sipe reported for work on the morning of December 23,reported to Barnes that Jory had been to see her and told her "to come back towork days " Barnes refused to permit her to go to work, and stated, "You andfive otheis will work nights or else " Sipe then left the plant.(b)Contentions and testimony of the respondent and its witnesses as to thedischargesThe respondent contends (1) that Williams and Sipe were not discharged;(2) that while Williams' and Sipe's work had always been satisfactory theyhad not worked nights in 1943; (3) that Williams, Sipe and others were trans-ferred to the night line via the apple line because help was needed on the nightline, and the respondent was sure they would continue on the night shift.Asto contention (1) the record discloses that Williams and Sipe were transferredto the-apple line because of their union activities and the respondent's refusalto reinstate them to their positions on the day shift was and is a constructivedischarge.As to contention (2), the record discloses that the respondent hasno policy requiring every woman employee to work some nights during a year ;that the respondent would ordinarily arrange for women to work days if theywere unable to work nights ;' and that prior to December 17, 1943, no employeehad ever been separated from the pay roll for refusing to accept a transfer fromthe day to the night shift. It is undisputed that, before the Williams andSipe transfers were attempted, no effort was made to learn whether or notthey could work nights ; no survey was made to learn who had workedlongest iii the plant in 1943; and others in the same category as Willi ams andSipe were not transferred.As to contention (3), the record discloses that theideal belt crew requires 35 employeesWhile Barnes contended transfers weremade between the carrot line and apple line in order to provide more help forthe night line, the result of the December 17 transfers was to give the day linea net gain of four employeesDuring the last two weeks of its operation theapp'e line averaged 291/2 employees on the day line and 30 employees on thenight line, for an average total of 59Since the apple line did not close downcompletely until the night of December 17, and since many on the night apple15 In its brief the respondent states in part "'here is some testimony that Mrs Sipecarried a grudge against Mr Barnes and this coupled with the fact that Mrs Sipe wasfriendly and worked with Mrs. Williamsand is of aweaker character . . . would indicate amotive for her refusing to work nights "16Both Jory and Linfoot denied that Sipe was told to report for day work at this timeWhile there is credible evidence in the record which tends to corroborateSipe'sversion ofthis episode, the undersigned finds, in the light of subsequenteiients,that it is unnecessaiand would serve no useful purpose to resolve this conflict17 Superintendent Knepper testified that if a woman was unable to work nights it wasarranged so that she would work in the day time. 558DECISIONSOF NATIONALLABOR RELATIONS BOARDline might have remained to work on the night carrot line, the respondent couldhave no definite knowledge es to what proportion of the 59 employees wouldaccept employment on the night line. It obviously was a most inopportune timearbitrarily to transfer satisfactory employees from the day line to the night line.The record discloses that from December 20 to 23, the day shift averaged 30employees per day and the night shift averaged 311/ per day, without any ofthe five union 1$ employees working on the night shift.The hasty and pre-cipitatemanner in which the transfers were made under the then existingcircumstances leads to the conclusion that they were made as a result of theunion activities ofWilliams, Sipe and others, referred to above, in order todiscourage membership in the Union, and it is so found.(c)ConclusionsThe record discloses that Williams was employed on September 13, ,J943;that Sipe had been employed since 1941; that their work was highly satisfactory ;that they were the moving spirits in organizing the Union ; that the respondentwas opposed to the Union and determined to discourage its employees frombecoming members therein ; that it attempted to transfer Williams and Sipe to.the night shift for the purpose of discouraging their union activity," and onDecember 20 for the same reason,' refused there employment on the clay shift.From the above and the entire record the undersigned concludes and finds thatthe respondent constructively discharged DollisWilliams and Leota Sipe onDecember 20, 1943, because of their activity on behalf of the Union, therebydiscriminating against them'in regard to their hire and tenure of employment.By said acts, by Jory's statements to Williams at her home, disparaging theunion organizer, and by Barnes' derisive continent about "another union button"the respondent has interfered with, restrained and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.3 The alleged discrimination against Aletha WhitneyThe complaint alleges in substance that Whitney was discharged by reasonof her union activities.The answer denies that the respondent dischargedWhitney and alleged affirmatively that Whitney had been employed to workon the apple line; that the apple line closed on December 17; that the dayshift on the cat;rot line was amply staffed ; that there was insufficient help onthe night carrot line; and that Whitney, along with others, was requested toreport for work on the night line, but failed and refused to accept suchemployment.Whitney was employed by the respondent on November 16, 1943, on the dayshift apple lineShe first heard of the plan to organize a union in the planton December 16, at which time employee Iva M. Green so informed her. Greengave her an application-for-ntembershipocard for signature.Whitney signedthe application at noontime on December 16, and learned from Green that theUnion would hold a meeting at the Sipe home the following Sunday.18In this connection it is noted that Ramey and Hoard were not at work on December17, but had been regularly employed on the day carrot line. They were not included inthe list testified to by Barnes as having been transferred from the carrot line to theapple line for inclusion on the night shiftRamey was advised by Barnes on December20, that she had to work nights if she workedHoard reported December 21, and wasnot permited to go to work on the day shift at that timeBoth wore union buttons andwere known to be union membersm The record discloses that following the transfers and attempted transfers on Decem-ber 17, referred to above, no additional employees have become members of the Union UNITED GROWERS, INC.559Whitney attended the December 19 union meeting; joined the Union; and re-ceived a union button.As set forth above she wore her union button when sherequested Barnes on December 20 to assign her to the day shift on the beetand carrot line.The record discloses that the respondent did not know of Whitney's unionmembership until December 20, when she applied for assignment to the dayshift; that she had not been considered among those transferred from theapple line on December 17; that on December 17 she was included with theapple group scheduled to report for work on the night of December 20.There is nothing on the record to indicate that, if Whitney had not joinedthe Union and had reported for assignment to the day shift on December 20,that such assignment would have been made. On the contrary Barnes had, by thetransfers he manipulated between the two lines on December 17, added fouremployees to the day shift for a total of 36 or one more than the "ideal" number.As found above the respondent's acts of discrimination consisted first of trans-fers from the carrot line to the apple line, made on December 17. From theabove and the record, it appears that the respondent has not discriminated,againstWhitney by refusing to assign her to the day 'shift, and it is so found.The complaint as to Whitney should be dismissed.IV.THE EFFEC1r OF THE UNFAIR LABOR PRACTICES UPON COMJIERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operation of the respondent's business described in SectionI,above, have a close, intimate and substantial relation to trade, traffic andcommerce among the seveial States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.The undersigned has found that the respondent discriminated in regard to thehire and tenure of employment of Dollis Williams and Leota Sipe, by transferringthem from their regular position on the carrot line to the apple line on December17, 1943, with the purpose of sending them to the night shift, on which, to therespondent's knowledge or presumption, they would not find it convenient to workbecause of their family responsibilities ; and emphasized its discriminatory intentby refusing on December 20, 1943, after their explanation, to permit them tocontinue work in their regular positions on the carrot line, thereby discouragingmembership in the Union. In order to effectuate the.policies of the Act it willbe recommended that the respondent offer to Dollis Williams and Leota Sipeimmediate and full reinstatement to their former or substantially equivalentpositions without prejudice as to their seniority or other rights and privileges,and that it make them whole for any loss of pay either may have suffered byreason of the discrimination practiced against them, by payment to each of thema sum of money equal to the amount which she normally would have earned aswages from December 20, 1943, to the date of offer of reinstatement less her netearnings 20 during such period.20By "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,618683-45-vol. 59-37 560DECISIONSOF NATIONALLABOR RELATIONS BOARD11Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAw1.Cannery Workers Union, Local 23104, affiliated with the American Federa-tion of Labor, is a labor organization within the meaning of Section 2 (5) of theAct.2.By discriminating in regard to the hire and tenure of employment of DollisWilliams and Leota Sipe, thereby discouraging membership in a labor organiza-tion, the respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.5.By refusing, on December 20, 1943, to assign Aletha Whitney to the dayshift, the respondent did not discriminate in regard to her hire and tenure ofemployment.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, United Growers, Inc., and its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Cannery Workers Union, Local 23104, affili-ated with the American Federation of Labor, or any other labor organization ofits employees, by discharging or refusing to reinstate any of its employees or inany other manner discriminating with regard to the hire and tenure of employ-ment or any term or condition of employment ;(b) In any manner interfering with, restraining, or coercing its employees inthe exercise of the right to self-organization, to form labor 'organizations, to joinor assist Cannery Workers Union, Local 23104, or any other labor organization,to bargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Dollis Williams and Leota Sipe immediate and full reinstatementto their former or substantially equivalent positions ;(b)Make whole Dollis Williams and Leota Sipe for any loss of pay eithermay have suffered by reason of respondent's discrimination against her by pay-ment to her of a sum of money in the manner set forth in the section entitled"The remedy;"(c)Post immediately in conspicuous places throughout its plant at Route 3,Salem, Oregon, and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to the employees stating: (1) that the respondentwill not engage in the conduct from which it is recommended that it cease anddesist in paragraph 1 (a) and (b) of these recommendations; (2) that theLumber and Sawmill Workers Union, Local2590, 8 N. L R. B. 440. Monies receivedfor work performed upon Federal, State, county, municipal, or other work-reliefprojectsshallbe considered as earningsSeeRepublic Steel Corporationv.N. L. R. B.311 U. S. 7. UNITED GROWERS, INC.561respondent will take the affirmative action set forth in paragraph 2 (a) and (b)of these recommendations;and (3)that respondent's employees are free tobecome or remain members of Cannery Workers, Inc., Local 23104, AmericanFederation of Labor, and that the respondent will not discriminate against anyemployees because of their membership in or activities on behalf of thatorganization ;(d)Notify the Regional Director for the Nineteenth Region in writing withinten (10)days from the receipt of this Intermediate Report what steps respondenthas taken to comply therewith.It is further recommended that, unless on or before ten (10)days from thereceipt of this Intermediate Report the respondent notifies the Regional Directorin writing that it will comply with the foregoing recommendations the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, effective November 26, 1943, anyparty or counsel for the Board may within fifteen(15) days from the date ofthe entry of the order transferring the case to the Board pursuant to Section 32of Article II of the said Rules and Regulations,filewith the Board, RochambeauBuilding,Washington,D. C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding(including rulings upon all motions or objections)as he relies upon, together with the original and four copies of a brief in supportthereof.Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any party desire permission toargue orally before the Board request therefor must be made in writing to theBoard within ten (10)days from-the date of the order transferring the case tothe Board.PETERF.WARD,Trial Examiner.Dated July 14, 1944.